Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 23 May 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        Sir

                            At the Fork of James River 23d May 81
                        
                        Being called by General Greene to the Southern Army, I have the honor to Report to your Excellency my
                            proceedings whilst in this State.
                        The unfortunate Affair of Camden having intirely broke up the remains of the Virginia Line, a few Officers
                            only remaining uncaptured—the State passed a Law to raise 3000 Men, some for 8 Months and others for 18, not more than
                            one half of this number ever came into the field, and of these only 500 were sent to the southard under Colo. Buford, the
                            remainder about 900 for want of Clothes remain’d at Petersburg till the invasion of the State by General Leslie, when they
                            were employed against him.
                        This was the nearly the State of the Virginia Line, when I arrived in this State, with General Greene in
                            Novr last the Assembly being then sitting.The General laid before them a State of the Supplies necessary for operating to
                            the Southard, and ordered me to remain in the State, to accelerate their being forwarded to him.
                        The quota fixed by Congress for this State agreeable to the new arrangement, was 8 Regt of Infantry, 2 of
                            Cavalry & one of Artillery, the whole amounting to 5,980 R & file, the Assembly however, after much
                            debate determined to raise only 3000 Men and these only for 18 Months the 10th of February was fixed for the Draft.
                        The Enemy under General Leslie leaving the State the beginning of December, I immediately ordered the 900
                            Men, who had been employed against him, to Petersburg, in order if possible to equip & send them immediately to
                            the Southard—But I found them so intirely destitute of every necessary, that it was, with the utmost difficulty I could
                            fit out 400 which I sent off under Colonel Greene about the middle of Decemr. The remainder, I ordered to the Barracks
                            at Chesterfield court house, and exerted myself all in my power to collect sufficient articles to fit them out. I had
                            however hardly entered into this Bussiness when the state, was again invaded by the Enemy under Arnold, the few articles
                            that were collected, were then either taken or dispersed, & this caused such a delay that it was the 25th of
                            March before I could equip the second detachment of 400 Men who marched that day, under Lieut. Colo. Campbell, nor would
                            they have been ready at that time, but for a Transport of Clothing, from Philadelphia, from which I took the necessary
                            Articles, which I afterward replaced, from those the State had provided for that Detachment.
                        My whole attention was then taken up in forwarding supplies to General Greene, and in collecting the
                            necessary Arms & Equipment for the new Levies.
                        The preparations which took place about this time, for an Attack on Portsmouth, gave a considerable
                            interuption to this bussiness.
                        By a Law of the State, while any part of the Militia of a County are in the field that County is not obliged to Draft and a large number
                            of Militia being called out for this Expedition, the Draft was put off till the 10th of April—the reinforcements brought
                            afterward by General Phillips, still obliging Government to keep these Militia in the field, it was at
                            last agreed to relieve them by Counties, in that the Counties might draft as they were relieved—in
                            consequence of which only the upper counties on the north side James River, have sent in any Drafts and in the whole only 450
                            are yet assembled—indeed if the Enemy continues to operate in this state, and are joined by Lord Cornwallis as is
                            expected, very few more Drafts may be expected, the whole may perhaps amount to 6 or 700 Men & this I believe will
                            be the utmost.
                        By the Last accounts from General Greene it appears that by the Excessive Desertion the Virginia Infantry
                            there, is reduced to less than 600—Colo. Washington’s Cavalry to 120. & Colo. White’s to about 80, the Latter are
                            now withe  Marquis—the Artillery are about 50 Men, add to these 700 Recruits, and the whole
                            Virginia Line, will not amount to more than 1,500 Men.
                        The arrival of the Marquis to command here, has induced Greene, to call me to the Southward with all the
                            recruits I can assemble fortunately the Arms are just arrived, so that without, waiting, for any thing else, I shall march
                            the moment, I get the Recruits together, which will be in about 8 Days.
                        I shall call Colo. Mathews to command the next Detachment and if Colo. Febiger can hasten his departure from
                            Philadelphia he might succeed Colo. Davies in the Bussiness, of Collecting and forwarding men & Stores—Colo.
                            Davies having with the consent of General Greene undertaken the Office of Commissioner of War in this State.
                        I will be necessary that Congress should interfere, in remounting the Cavalry—the State will do nothing in
                            it & the Continental Quarter Master pretends, he has neither the means or authority, necessary for the purpose.
                            with the greatest respect I have the honor to be Sir, Your Excellencies Most Obedient and very humble Servant
                        
                            Steuben Maj: Genl

                        
                    